Citation Nr: 0740799	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-32 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The veteran had active duty service from March 1989 to 
September 1990 and from January 1991 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2005, a 
statement of the case was issued in July 2005, and a 
substantive appeal was received in September 2005. 

The January 2005 rating decision also denied entitlement to 
service connection for a back condition and headaches.  The 
veteran perfected an appeal in September 2005 with regard to 
the denial; however, during a December 2005 hearing with a VA 
Decision Review Officer, it was agreed that prior claims for 
service connection for a back condition and headaches 
referred to part of the overall symptomatology involving the 
currently diagnosed cervical spine disability.  Since these 
prior claims did not involve separate disease pathologies, 
the remaining appeal issue is now recognized as a claim for 
service connection for cervical spine disability.  See 
generally 38 U.S.C.A. § 7105 (West 2002). 


FINDING OF FACT

Chronic cervical spine disability, to include arthritis, was 
not manifested during service or for many years after 
service, nor is chronic cervical spine disability, to include 
arthritis, otherwise related to such service.   




CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in October 
2004.  The letter predated the January 2005 rating decision.  
See id.  The VCAA letter notified the veteran of what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.  Id.; but see 
VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

In March 2006, the veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to service connection, any questions as 
to the appropriate disability rating and effective date to be 
assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records, post-service private 
medical records, and post-service VA medical records.  
Additionally, the evidence of record contains a report of VA 
examination performed in December 2004.  There is no 
indication of relevant, outstanding records which would 
support the veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service medical records dated in October 1989 reflect that 
the veteran sought treatment for headaches and a stiff neck.  
Neck exercises were recommended with the veteran to return in 
1 month if necessary.  Subsequent service medical records 
document a surgical procedure for the foot in December 1989, 
and a number of clinic visits for knee problems in 1990.  
However, service medical records do not show that the veteran 
returned for any recurring problems with headaches and the 
neck, nor do the records associated with the foot surgery and 
knee complaints contain any references to the neck or 
cervical spins.  There is no record of any examination 
conducted for separation purposes.  

The veteran filed a claim for VA benefits based on bilateral 
knee disability in October 1990.  He did not mention the neck 
or cervical spine.  A VA examination was conducted in January 
1991 in connection with the knee claim.  The report of that 
examination does not include any mention of neck or cervical 
spine complaints.  The neck was evaluated as normal.  The 
veteran again advanced a VA claim in connection with his 
knees in June 1992, but he did not mention any neck or 
cervical spine problems.  The veteran's claim for symptoms 
related to the cervical spine was received in 2002. 

Private medical records from Scott and White dated in July 
2004 reflect that the veteran sought treatment for chronic 
neck and left upper extremity pain.  There was an assessment 
of cervical pain, with some intermittent mild radicular 
complaints.  The examiner suspected degenerative disc disease 
vs. early cervical spondylosis.  An MRI of the cervical spine 
was taken in July 2004.  In August 2004, there was an 
assessment of degenerative disc disease of the cervical 
spine.  The examiner noted the 1998 inservice record of neck 
complaints and also noted that the veteran believed that such 
was the onset of his neck pain.  However, the examiner stated 
that he certainly did not know when the disk bulge/herniation 
occurred. 

The veteran underwent a VA examination in December 2004.  The 
examiner noted review of the claims folder.  The veteran 
reported that he constantly fell on his back during the basic 
training in the service.  He stated that at that time he 
started to have stiff neck and headache.  He reported that 
after the service the stiff neck got worse, especially during 
the previous 2 years.  He reported headache located at the 
back of the head with the neck pain.  An MRI revealed 
subacute degenerative joint disease changes in C5 and C6.  
There was no nerve impingement.  The examiner diagnosed 
cervical spine degenerative joint disease at C5 and C6, as 
well as headache related to the neck pain secondary to 
cervical spine osteoarthritis.  The examiner opined that the 
disability was as likely as not secondary to the neck 
injuries during the service.  The examiner reasoned that the 
changes observed in the MRI test showed chronic changes.  The 
examiner noted that the veteran denied any injuries after the 
service and that therefore it is as likely as not service 
connected.  

In December 2005, the veteran testified at a hearing with a 
Decision Review Officer.  The veteran stated that he first 
noticed neck pain during basic training when he slipped and 
fell down a little ledge, and then had more symptoms during 
Advanced Individual Training.  He testified that he did not 
seek treatment over the years, stating that he "just took 
Motrin."  

The Board is presented with an evidentiary picture showing 
one isolated episode of neck pain early in the veteran's 
military service.  The veteran appears to admit that he did 
not seek treatment for the problem over the years, but 
treated it himself with Motrin.  The medical evidence clearly 
shows a current cervical spine disability, and the veteran 
contends that this current disability is related to the neck 
complaints during his service.  

The Board acknowledges that the veteran is shown to have some 
medical training as a nurse.  The Board recognizes that such 
training renders the veteran medically competent to some 
extent.  However, after reviewing the totality of the record, 
the Board is compelled to conclude that the preponderance of 
the evidence is against the veteran's claim.  

The favorable VA medical opinion of record is clearly based 
on the veteran's self-reported history since there is no 
supporting evidence of a continuing problem with the cervical 
spine after the 1989 treatment.  The Board notes that service 
medical records for the remainder of the veteran's service do 
not include any mention of neck or cervical spine complaints, 
although these same records show that the veteran did not 
hesitate to seek out medical care for unrelated disorders on 
numerous occasions.  It would seem reasonable to expect that 
he would have mentioned any continuing neck complaints on 
those occasions.  Moreover, it is significant that the 
veteran did not include a claim for neck or cervical spine 
disability when he filed claims for VA benefits in 1990 and 
1992.  Instead, his claim based on the neck/cervical spine 
was not received until 2002.  The Board also believes it 
reasonable to assume that an individual, especially one with 
some medical training, would have included such a claim if he 
was in fact suffering from continuing neck/cervical spine 
problems since 1989.  In other words, the veteran's current 
assertions regarding continuing symptoms are inconsistent 
with his actions over the years. 

It is clear that the medical opinion suggesting that a 
chronic disability was incurred as a result of in-service 
injuries is based strictly on the history supplied by the 
veteran, and is not substantiated by the veteran's service 
medical records, which have a high probative value, or post-
service evidence.  The Court has determined that history 
which the veteran provides does not transform that history 
into medical evidence.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  Furthermore, the veteran's self-reported 
history was provided over 15 years after the claimed injury 
and at a time when he had a claim for VA benefits with the 
potential for pecuniary gain.  Moreover, a post-service 
diagnosis of a cervical spine disability was not rendered 
until 2004, over 15 years after the in-service injury, and 
over 13 years after separation from service.  Although the 
record presents valid findings of a current cervical spine 
disability, the span of time between the claimed injury and 
the medical documentation of a cervical spine disability is a 
significant factor that weighs against a claim of service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (lengthy period of absence of medical complaints 
for condition can be considered as a factor in resolving 
claim.

This is a case where the preponderance of the evidence is 
against the claim and the benefit of the doubt rule is 
inapplicable.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


